Citation Nr: 1625585	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in ROA


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to a rating in excess of 30 percent for status post gunshot wound of the right hip and pelvis.

3.  Entitlement to a rating in excess of 40 percent for hepatitis C.

4.  Entitlement to an effective date prior to February 3, 2015, for an award of a 40 percent evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2014 rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the Board remanded the Veteran's claim for service connection for a right hand disability for additional development of the record.  

The issues of entitlement to a rating in excess of 40 percent for hepatitis C and an effective date prior to February 3, 2015, for an award of a 40 percent rating for hepatitis C are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran's fracture of the right fifth metacarpal was not present in service, and is not shown to have been caused or aggravated by a service-connected disability. 

2.  The residuals of the gunshot wound to the right pelvis and hip are severe, and are manifested by limitation of motion and loss of muscle power

3.  The Veteran has mild neuropathy of the right thigh.



CONCLUSIONS OF LAW

1.  Service connection for a right hand disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  A rating in excess of 30 percent for status post gunshot wound of the right pelvis and hip is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Code 5315 (2015).

3.  The criteria for a rating of 10 percent for neuropathy of the right thigh are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8626 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by September and October 2008 correspondence and by the "Fully Developed Claim" form the Veteran filled out to submit the claim for an increased rating for status post gunshot wound of the right pelvis and hip.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, private and VA medical records have been obtained.  The Veteran was afforded VA examinations to assess the etiology of his right hand disability and the severity of his right hip disorder.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent for complaints or findings pertaining to a right hand disability.  The upper extremities were normal on the January 1979 separation examination.  

The Veteran was seen in a private facility in August 1983 and reported that three days earlier he struck his right hand against a car door.  He complained of pain and swelling of the right hand.  X-rays of the right hand revealed a comminuted fracture (a fracture in which the bone is broken into fragments) at the base of the fifth metacarpal.  The diagnosis was fracture of the fifth metacarpal of the right hand.

The Veteran was afforded a general medical examination by the VA in October 1999.  He stated he sustained a fracture of the right fifth metacarpal after a fall in 1979.  It was indicated this occurred on the job.  

On July 2007 VA examination, the Veteran reported that in 1982 his right thigh gave out and he fell and landed on his right hand.  He stated he fractured the right fifth metacarpal.  He reported that, when the cast was removed, he could not extend the right ring and little fingers.  

A VA peripheral nerves examination was conducted in July 2007.  The Veteran attributed his right leg giving out in 1982 to the gunshot wound.  The diagnosis was right ulnar nerve traumatic neuropathy more likely than not due to wrist fracture.  

The Veteran submitted a claim for service connection for a right hand disability in August 2008.  He stated that his disability began in in 1984.  He related that his right leg gave out and he fell and broke his hand.  

On February 2014 VA leg examination, the Veteran complained of increased pain with intermittent weakness and giving way of the right leg.  He stated this had resulted in several falls.  He maintained he had pain in the leg when he had to move a lot and that he was unable to sit for too long without the leg becoming stiff and painful.  An examination showed that flexion of the right hip was to 115 degrees; extension was to greater than 5 degrees; abduction was not lost beyond 5 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited so that he could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing with flexion reduced to 110 degrees.  Functional impairment was manifested by less movement than normal, weakened movement, pain on movement, excess fatigability, disturbance of locomotion and interference with sitting, standing and weight-bearing.  It was noted there was localized tenderness or pain to palpation.  Muscle strength testing was 5/5 on hip flexion and extension.  The Veteran did not have malunion or nonunion of the femur.  The diagnosis was gunshot wound of the right hip.  It was noted that while the Veteran had chronic right hip pain with related limitation of motion when the joint was used repeatedly over time, the Veteran said he could perform his job duties (involving walking, pushing wheelchairs and assisting patients) without any focal limitations pertaining to the right hip.  He had not lost time off work due to the right hip disability.  The examiner noted the Veteran experienced increased right hip pain and decreased range of motion during flare-ups that are triggered by certain activities, such as prolonged standing, sitting and walking.  Thus he had to stop, rest and take medication until the pain improved.  The examiner opined that flare-ups significantly impacted the Veteran's functional ability of the right hip and thigh due to pain and limitation of motion.  

On February 2014 VA muscles examination, it was noted the Veteran had sustained an injury to the Muscle Group XV, the right medial thigh muscles, adducto longus, adductor brevis and adductor magnus gracilis.  There was some loss of deep fascia, some impairment of muscle tone, some loss of muscle substance and soft flabby muscles in the wound area.  The signs and symptoms of a muscle injury were consistent loss of power, consistent weakness, consistent lowered threshold of fatigue and consistent fatigue-pain.  Muscle strength testing was 4/5.  There was no muscle atrophy.  The examiner stated the muscle injury did not impact the Veteran's ability to work.

VA outpatient treatment records show that the Veteran had full range of motion of the right knee and right hip in November 2013.

A VA peripheral nerves examination was conducted by the VA in February 2014.  The Veteran reported numbness and paresthesias to the right thigh, extending to the right calf.  He stated he was always in some degree of pain.  He had constant moderate pain, intermittent moderate to severe pain, and moderate numbness.  Knee extension was 4/5, ankle plantar flexion and ankle dorsiflexion were 5/5.  Reflexes were 2+ at the right knee and right ankle.  There was decreased sensation at the thigh/knee and lower leg/ankle.  Sensation was normal at the upper anterior thigh and feet/toes.  The diagnosis was right thigh neuropathy status post gunshot wound.  The examiner commented that no focal motor or sensory deficits were elicited on the examination.  There were subjective symptoms (the examiner noted pain and intermittent weakness) consistent with the diagnosis of right thigh neuropathy status post gunshot wound.  

On March 2014 VA examination of the hands, the examiner noted that she reviewed the Veteran's records.  The Veteran reported that he fell and injured his right hand in 1994.  He stated he fell because his right leg gave out.  The diagnoses were fracture of the right fifth metacarpal and degenerative joint disease.  The examiner concluded it was less likely as not that the Veteran's current right hand condition was caused or aggravated by the result of a fall secondary to the right lower extremity disability.  She noted there were no medical records documenting the injury or treatment in the record to support the statements about a 1979 injury.




	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been granted service connection for liver cancer, evaluated as 100 percent disabling; hepatitis C, evaluated as 40 percent disabling; status post gunshot wound right pelvis and hip, evaluated as 30 percent disabling; tender scar, evaluated as 10 percent disabling, residual scar, status post partial right liver resection, evaluated as 10 percent disabling; and for scar of the right lower extremity, evaluated as noncompensable.

Right Hand Condition

The main argument advanced by and on behalf of the Veteran is that the right hand condition (fracture of the right fifth metacarpal) is secondary to his service-connected right leg injury because the right hand condition occurred when he fell because his service-connected right leg gave way.  The initial indication of any right hand problem was in 1983.  At that time, the Veteran was seen in an emergency room and stated that his right hand was injured after it hit a car door.  X-rays demonstrated a comminuted fracture.  

The Veteran is competent to report a hand injury sustained after a fall.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay statements are competent evidence to describe the features or symptoms of an injury or illness).  In this case, however, the Veteran's later reports of injuring his hand during a fall caused by his service-connected leg disability directly conflicts with his contemporaneous reports in 1983, when he sought treatment a few days after the injury and reported that his hand hit a car door, with no mention of a fall.  The Board also notes that, subsequently, during an October 1999 VA examination, the Veteran related that his hand fracture occurred at work in 1979, and that the Veteran subsequently denied that this injury was work-related.  During the March 2014 VA examination, the Veteran stated he fell in 1994.  In light of the multiple accounts of where and when the right hand was injured, the Board finds that the Veteran's statements in this regard are not credible and cannot be assigned significant probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that Board must weigh credibility of all evidence and may consider, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record.  In making this finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code (Code) 5315, a 30 percent evaluation is warranted for "severe" injuries to Muscle Group XV. The Code for this muscle group (the mesial thigh group, including the adductor longus; adductor brevis; adductor magnus; and gracilis) note that its functions include adduction of the hip, flexion of the hip, and flexion of the knee.  38 C.F.R. § 4.73; Diagnostic Code 5315.  

Under Code 5252, a 40 percent rating may be assigned when flexion of the thigh is limited to 10 degrees.  When limited to 20 degrees, a 30 percent rating may be assigned.  When limited to 30 degrees, a 20 percent rating may be assigned and a 10 percent rating may be assigned when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Code, 5253, a 10 percent rating may be assigned when a claimant has limitation of rotation of the thigh such that he or she cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

In this case, the Veteran is currently in receipt of the maximum schedular evaluation for the muscle injury under Diagnostic Code 5315.  The February 2014 VA examination showed that he could flex the right hip to 115 degrees.  Thus, there is no basis for a separate rating based on limitation of motion of the hip or thigh.  

The Board finds, however, that a separate 10 percent rating may be assigned for mild impairment of the femoral nerve under Diagnostic Code 8626.  The February 2014 VA examination noted the Veteran reported numbness and paresthesias of the right thigh.  Moderate numbness was reported on examination.  Knee extension was 4/5.  The examiner reported that no motor or sensory deficits were present on the examination.  Thus, the findings do not support a rating in excess of 10 percent.  

	Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the residuals of a gunshot wound to the right hip and pelvis are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a right hand disability is denied.

A rating in excess of 30 percent for status post gunshot wound to the right pelvis and hip is denied.

A separate 10 percent rating for neuropathy of the right thigh is granted, subject to the governing regulations pertaining to the payment of monetary benefits.


REMAND

In a May 2015 rating decision, the RO assigned a 40 percent evaluation for hepatitis C, effective February 3, 2015.  The Veteran submitted a timely notice of disagreement with the rating and the effective date of the award.  While the Veteran has submitted a notice of disagreement with these determinations, a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate statement of the case addressing the issues of an increased rating for hepatitis C and an earlier effective date for a 40 percent rating for hepatitis C.  The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


